Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/18/2022 have been entered. Claims 1-19 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouten et al (WO2004/036298, of record, ‘298 hereafter).
Regarding claims 1-2, 7-9, 14-16 and 19, ‘298 discloses a flexible light emitting device comprising a first flexible substrate and a second flexible substrate overlapping with each other with display element having an electro-optical medium including a LC, a lighting emitting element or organic light emitting element interposed there between (page 6, line 19 to line 31, Fig. 3, Layer 124 and 126, page 7, Line 20 to 27, page 3, line 
Regarding claims 3-5, 10-12 and 17, ‘298 teaches all the limitations of claims 1 and 2, but ‘298 does not specifically set forth the light-emitting device having a touch sensor, a color layer, or an adhesive layer being interposed between display element and substrates. However, it is known in the art that a touch sensor, a color layer and adhesive layer are commonly used in a light emitting device to render the device having desired optical function and mechanical properties; therefore, one of ordinary skill in the . 

Allowable Subject Matter
Claim 6, 13 and 18 are objected to as being dependent upon a rejected base claim 1 and 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that the Young’s modulus of the third substrate and the fourth substrate is smaller than one fiftieth of the Young’s modulus of the first substrate or the Young’s modulus of the second substrate.

Response to Arguments
Applicant's arguments filed on 03/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference Bouten does not teach or suggest the presently claimed features because the display element in the example 2 of Bouten is an LCD instead of a light emitting layer. However, Bouten expressly discloses and claims that the display medium in between the substrates could be either LCD or other light emitting layer including organic, inorganic or polymer light emitting layer (see page 6, line 19 to 31 and claims 3 and 4). It is also noted that it is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a 
Regarding the thickness unit as argued by the applicant, it is obvious that the thickness with mm of Bouten is a typographical error in the cited document, and it is well known in the art that the substrates used to make a flexible display generally should have thickness in an range of microns (less than 1 mm) to render the display having flexibility. A skilled person in the art would not use two slabs of plastic or glass each having thickness of 150 mm or 200 mm (around 6 inches and 8 inches) to make a flexible display having thickness more than 1 foot (two 150 mm substrates make a display with thickness around 1 foot). 
For the reasons set forth above and of record, the claims stand properly rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782